              Case 1:19-cv-11895-JMF Document 117 Filed 09/01/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
GUANGFU CHEN, et al.,                                                  :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :     19-CV-11895 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
MATSU FUSION RESTAURANT, INC., et al.,                                 :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        As stated on the record during the teleconference held earlier today:

    •   Discovery will proceed as to Defendant Lam, notwithstanding her pending Motion to Dismiss
        (and the anticipated renewal of her motion with respect to any amended complaint filed by
        tomorrow’s deadline). See ECF No. 107. The deadline to complete fact discovery with respect
        to Defendant Lam is October 12, 2021.

    •   Any discovery requests to or from Defendant Lam shall be served no later than September 3,
        2021 and be answered within 30 days of service. No extensions shall be granted.

    •   The deadline to complete fact discovery as to all other parties is extended to October 12, 2021,
        solely for the purposes of taking depositions. No further extensions shall be granted. Paper
        discovery is closed, except as to Defendant Lam, as noted above.

    •   No later than October 12, 2021, the parties shall file a joint letter indicating their respective
        positions on: (1) referral to the Court-annexed Mediation Program or a magistrate judge; and
        (2) potential dates for a settlement conference.

    •   The deadline for any party to move for summary judgment is November 11, 2021. If no party
        moves for summary judgment, the parties shall, no later than November 11, 2021, file a
        proposed joint pretrial order in accordance with Rule 5(A) of the Court’s Individual Rules and
        Practices for Civil Cases (available at http://nysd.uscourts.gov/judge/Furman). The parties
        shall also familiarize themselves and comply with Rules 5(B)-(D), (F), and (G) of the Court’s
        Individual Rules and Practices for Civil Cases regarding submissions to be made in connection
        with the proposed joint pretrial order.

        SO ORDERED.

Dated: September 1, 2021                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
